DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 07/10/2019.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed, see ADS.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Specification Objections
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“READ SAMPLE OFFSET BIT DETERMINATION USING  MOST PROBABLE DECODER LOGIC IN A MEMORY SUB-SYSTEM”
6b.	The abstract of the disclosure is objected to because of informality in line 9 e.g. “date” which should be data. See MPEP § 608.01 (b). Correction required,


Claim Objections
7. 	Claims 1, 15 are objected to because of the following informalities (problems that don’t rise to the level of causing the claim to be indefinite as best understood by examiner) which are typos and/ or errors, the language is objected to: 
Claim 1, line 18 contains typo e.g. reciting “..third set of date…” should be refer to data. Correction is required. Similarly, claim 15 contains “date” which should be data
Applicant is requested to check other claim informality, language issues (e.g. antecedent issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Interpretation (invoking 35 U.S.C. §112(f))
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are claims 1-14. 
The system/ apparatus claims describe generic “processing device” (corresponds to drawing Fig. 1: 115, para [0019], para [0024]) and uses a means type approach (software, algorithmic approach, see Fig. 5 method/ algorithm) to show functional results and very specific functional tasks without disclosing specific hardware e.g. decode engines, selection engines, strobe management engine within controller, comparison units and other management units etc.
For example –
Claim 1. A system comprising: 
a memory component; and 
a processing device coupled to the memory component, wherein the processing device is to:
 perform a first read of data associated with the memory component using a center value corresponding to a read threshold voltage value to generate a first set of data; perform a second read of the same data associated with the memory component using a negative offset value that is lower than the center value to generate a second set of data; perform a third read of the same data associated with the memory component using a positive offset value that is higher than the center value to generate a third set of data; (requires specific hardware e.g. reference voltage selection engine and/or reference voltage generators, selectors. See for example US 2014/0029336 A1 Fig. 1: 118)
perform a most probable bit operation on the first set of data, the second set of data, and the third set of date to generate a most probable bit sequence corresponding to the data associated with the memory device; and ; (requires specific See for example US 9,633,740 B1 Fig. 1, Fig. 4; US 2014/0281128 A1 Fig. 2, Fig. 4 showing decoder hardware details, statistical hardware details), store the most probable bit sequence.
Claim 8. A system comprising: 
a memory component; and 
a processing device, operatively coupled with the memory component, to: receive a first set of read data associated with the memory component, the first set of read data generated using a first read strobe at a first read threshold voltage value, wherein the first set of read data comprises a first bit sequence;  (see above. In addition requires showing of DQ/ DQS enabling mechanism or, DQ/ DQS management unit performing the function, see for example US 20150067444 A1 Fig. 4-Fig. 7 teaching read data sampling using selective strobing mechanism)
receive a second set of read data associated with the memory component, the second set of read data generated using a second read strobe at a second read threshold voltage value, wherein the second set of read data comprises a second bit sequence; (see above)
receive a third set of read data associated with the memory component, the third set of read data generated using a third read threshold voltage value, wherein the third set of read data comprises a third bit sequence; (see above)
determine a first bit value of a first bit position of the first bit sequence; (requires showing detectors, comparators for determination)
determine a second bit value of the first bit position of the second bit sequence; (requires showing detectors, comparators for determination)

determine a third bit value of the first bit position of the third bit sequence; (requires showing detectors, comparators for determination)
determine a difference between the first bit value, the second bit value, and the third bit value; and  (requires showing detectors, comparators for determination)
generate, by executing a most probable bit operation on the first bit value, the second bit value, and the third bit value, a most probable bit sequence corresponding to the data associated with the memory component. (requires specific hardware e.g. specific type of decoder, See for example US 9,633,740 B1 Fig. 1, Fig. 4; US 2014/0281128 A1 Fig. 2, Fig. 4 showing decoder hardware details, statistical hardware details).
Similar analysis can be done for apparatus claims 2-7, 9-14 to show that they lack hardware to carry out the functions described.
The term "to" in each of the limitations highlighted in claims 1-14 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “processing device”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 1-14. Because the limitations above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1-14 fails to comply with the written description requirement.
Because the claim recites terms and functional limitations Claim 1-Claim 14 above (see Claim Construction Section in this Office action) without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). As such, claims 1-14 recite functions that have no limits and covers every conceivable means for achieving the stated function in each of the limitations highlighted above. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim. 
Disclosure Fig. 6: 602, Fig. 1: 115 or, spec para [0019], para [0021], para [0024] teaches processing device and/ or controller is a generic “means” or “black box” type means without definite architecture. Engines/ circuits within processing device/ controller are not shown or described in sufficient details that can carry out the functions. It is not clear what “processing device” encompasses and Fig 1, Fig. 6 fails to show any circuitry besides showing a black box. Spec fails to describe any specific hardware associated with “processing device”. See claim constructions section were examples are produced with acceptable structures needed for apparatus claim. The term "to" in each of the limitations highlighted in claims 1-14 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic 
Therefore, each of functional limitations  in claims 1-14 invokes the scrutiny of interpretation under 35 U.S.C. 112(f) and requires that the Applicant affirmatively disclaim that the Applicant wishes to be limited to particular corresponding structure(s) in the written description or amend the claim to falls outside of scrutiny of interpretation under 35 U.S.C. 112(f). Accordingly, the disclosure is not commensurate with the scope of the claims.
The Applicant can amend:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
For example converting all claims to method claims; Fig. 5 algorithm and other figures and description has sufficient support and written description for method claims as best understood by Examiner.
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
Or
The Applicant can affirmatively disclaim:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-6, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KRISHNAN et al. (US 2014/0281128 A1) ,  in view of VENKITACHALAM et al. (US 2014/0029336 A1).
Regarding independent claim 1,  KRISHNAN teaches a system (para [0017] and Fig. 1A: 100A “data storage system”) comprising: 
a memory component (Fig. 1A: 150 non-volatile solid state memory array); and 
a processing device (Fig. 1A: 130 controller and data storage and error correction module. See Fig. 3: 300 for components and functionality) coupled to the memory component (Fig. 1A: 150), 
wherein the processing device (Fig. 3: 300 ) is to: 
perform a first read of data associated with the memory component (TABLE1 in para [0025]: multiple read samples taken for “soft-decision” e.g. Read No. 1 which is subject to further statistical derivation of Fig. 4: 400. See Para [0027]: “...the memory location can be read three times at multiple voltage thresholds for reading solid-state memory…thresholds for the three reads can be different…”. Aggregate tallies of the values obtained during the multiple reads are derived in form of Fig. 4: table 400 for various bit patterns stored); 
perform a second read of the same data associated with the memory component (TABLE1 in para [0025]: multiple read samples taken for “soft-decision” e.g. Read No. 2 which is subject to further statistical derivation of Fig. 4: 400. See also Para [0027]); 
perform a third read of the same data associated with the memory component (TABLE1 in para [0025]: multiple read samples taken for ; 
perform a most probable bit operation (Fig. 3: 314, 316 performs probability associated statistical function) on the first set of data, the second set of data, and the third set of date (para [0028] in context of Fig. 3: 314, 316 performs probability associated statistical function on Fig. 4: 400 which is an aggregation of the three data sets)  to generate a most probable bit sequence corresponding to the data associated with the memory device (see para [0033]: “soft decision information”  and “most likely sequence of values” is determined. See also para [0029]-para [0033] in context of Fig. 6B: 610 and Fig. 3 decoded data output); and 
store the most probable bit sequence (e.g. para [0044]: decoded data stored).
KRISHNAN does not explicitly teach using reference read voltages corresponding to a center value, a negative offset value, a positive offset value to get read sample/ data patterns. KRISHNAN does not explicitly teach controlling reference voltages at center value, a negative offset value, a positive offset value.
VENKITACHALAM teaches  “reference voltage engine 118” in Fig. 1 which can be employed in a read method to use reference read voltages corresponding to a center value, a negative offset value, a positive offset value; see e.g. para [0021] and para [0019]. The error comparison method of VENKITACHALAM requires read sample generation at those reference read voltage points and thus an ordinary skill in the art would understand the use of VENKITACHALAM’s reference voltage engine into the apparatus and method of KRISHNANA.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of VENKITACHALAM into the teachings of KRISHNANA such that reference read voltages corresponding to a center value, a negative offset value, a positive offset value to get read sample/ data patterns can be employed in order to reduce noise/ disturbance during reading or writing.
Regarding claim 2, KRISHNAN and VENKITACHALAM teach the system of claim 1.  KRISHNAN teaches wherein the first set of data comprises a first bit sequence, the second set of data comprises a second bit sequence, and the third set of data comprises a third bit sequence (see TABLE1 in para [0025] which is later used to derive Aggregate tallies of the values obtained during the multiple reads).
Regarding claim 3, KRISHNAN and VENKITACHALAM teach the system of claim 2. KRISHNAN teaches wherein a bit position of at least one of the first bit sequence or the second bit sequence has a first bit value that differs from a second bit value of the bit position of the third bit sequence (see TABLE1: read no. 3 is different for cell 1).
Regarding claim 4, KRISHNAN and VENKITACHALAM teach the system of claim 2. KRISHNAN teaches wherein the most probable bit operation (para [0032]) comprises performing a majority detection logical operation on bit values of a same bit of the first bit sequence, the second bit sequence, and the third bit sequence (in context of para [0032]: majority detection logical operation encompasses algorithm e.g. SOVA, BCJR).
Regarding claim 5, KRISHNAN and VENKITACHALAM teach the system of claim 1, VENKITACHALAM teaches wherein the negative offset value is a decrease of the read threshold voltage value associated with the first read of the data (para [0021]).
Regarding claim 6, KRISHNAN and VENKITACHALAM teach the system of claim 1.  VENKITACHALAM teaches wherein the positive offset value is an increase of the read threshold voltage value associated with the first read of the data. (para [0021]).
Regarding independent claim 15, KRISHNAN and VENKITACHALAM teach a method comprising: perform a first read of data associated with one or more memory devices using a first center value corresponding to a first read level threshold to generate a first set of data; perform a second read of the same data associated with the one or more memory devices using a negative offset value that is lower than the center value to generate a second set of data; perform a third read of the same data associated with the one or more memory devices using a positive offset value that is higher than the center value to generate a third set of data; perform, by a processing device, a most probable bit operation on the first set of data, the second set of data, and the third set of date to generate a most probable bit sequence corresponding to the data associated with the one or more memory devices; and store the most probable bit sequence. (See claim 1 rejection)
Regarding claim 16, KRISHNAN and VENKITACHALAM teach the method of claim 15, wherein the first set of data comprising a first bit sequence, the second set of (See claim 2 rejection).
Regarding claim 17, KRISHNAN and VENKITACHALAM teach the method of claim 16, wherein a bit position of at least one of the first bit sequence or the second bit sequence has a first bit value that differs from a second bit value of the bit position of the third bit sequence. (See claim 3 rejection)
Regarding claim 18, KRISHNAN and VENKITACHALAM teach the method of claim 16, wherein the most probable bit operation comprises performing a majority detection logical operation on bit values of a same bit of the first bit sequence, the second bit sequence, and the third bit sequence. (See claim 4 rejection)
Regarding claim 19, KRISHNAN and VENKITACHALAM teach the method of claim 15, wherein the processing device comprises a logic circuit to perform the most probable bit operation. (See claim 4, 5 rejection)
Regarding claim 20, KRISHNAN and VENKITACHALAM teach the method of claim 15. KRISHNAN teaches wherein the processing device is a NAND controller (see Fig. 1A: 130 controller) and the memory device is a NAND memory device (Fig. 1A: 150).
No art rejection provided for claims 7, 8-14. See 112a rejection.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure. Examiner plans to use the following prior arts in future office action. These may qualify prior arts or may be used for double patenting rejection. Applicant is requested to review and file appropriate exceptions statements for the arts if any applicable:
Sheperek et al.  (US 20210011657 A1): Teaches READ SAMPLE OFFSET PLACEMENT. Fig. 1-Fig. 9 disclosure applicable for all claims.
Sheperek et al.  (US 10,748,625 B1): Fig. 1-Fig. 10 disclosure applicable for all claims.
Liikanen  (US 20210011801 A1): Fig. 1-Fig. 7 disclosure applicable for all claims. Teaches LOGIC BASED READ SAMPLE OFFSET IN A MEMORY SUB-SYSTEM.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)